Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Construction
	Applicant discloses that the first material and the second material may be the same material.  See [0022] of pre-grant publication 20200298201 to Brown. 
Claim 51 recites inter alia a “first material” and a “second material.”  Claim 55 states that the first and second material are difference.  In view of the doctrine of claim differentiation and the disclosure at [0022], the scope of claim 51 can be as broad as:
	A method of making an adsorbent material comprising mixing a additional said particulate material, homogenizing the mixture of the material 
	Moreover, the disclosure also states that the “second material” can itself be the impregnating or coating material capable of carbonization [0023].  Accordingly, the scope of claim 51 can be as broad as:
A method of making an adsorbent material comprising mixing a impregnating or coating material capable of carbonisation, homogenizing the mixture of the first and second materials, 
unambiguously requires that the first and second materials are mixed in various ratios.  The ratios are not alternative options insofar as the claim unambiguously states, 
“… and around 50:50, all by weight”
(emphasis added).  The only ratio that meets each recited ratio range, i.e., 
from around 1:99 to around 99:1, [and]
from around 10:90 to around 90:10, [and]
from around 20:80 to around 80:20, [and]
from around 30:70 to around 70:30, [and]
from around 40:60 to around 60:40, and
around 50:50, all by weight,”
is 50:50 by weight.

§112(b) 
Claims 62, 64, 67, 69, 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Per claims 62, 64, 67, and 69, if it unclear whether the recitation following the word “preferably” is limiting of the claim. 
	Per claims 67, 69, 70, it is clear enough what it means for an adsorbent to be made by a §112(b)-compliant claimed process.  It is unclear, however, what it means to claim an adsorbent material that is “obtainable from” said process given that “obtainable not mean “made by” said process.  “[O]btainable from” means “capable of being obtained by carrying out” the referred to-process.  It is unclear how a material “obtainable by” but not made by the process covers a tangible rather than virtual adsorbent product.  A tangible product is one that occupies space whereas an unmade “merely amenable to making” product, aka, a virtual product, exists only in one’s imagination.  Patent claims to products that do not exist in three-dimensional space and have mass run afoul of §112(b) for want of a reasonable degree of claim scope precision. 

Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51 – 57, 61-66, 68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO/2017/058486 to Dow Global (hereinafter, “Dow Global”) or USP 20180280927 to Liu (hereinafter, “Liu”).
Dow Global or Liu at claim 1 describes a process to prepare an adsorbent 
comprising: impregnating within or around micropores of particulate1 activated carbon at least one monomer, e.g., furfuryl alcohol, formalin, divinylbenzene, a phenol, or an 
Angstroms to 6 Angstroms, and annealing the modified activated carbon under an 
inert atmosphere and at a temperature ranging from 1000 - 1500 ºC to form the carbon molecular sieve adsorbent composition having an effective micropore size of from 4.0 Angstroms to 4.3 Angstroms. 
	Given the “claim construction” section above in which it is clear that the first and second material may be the same, the “homogenising” step is inherently met by Dow Global / Liu’s disclosure of providing the particulate activated carbon. 
	Per claim 52, Liu’s furfuryl alcohol monomer is curable.
	Per claim 53, Liu’s furfuryl alcohol monomer is cured prior to carbonization.
	Per claims 54 and 55, the claim-recited “first material” reads on Liu’s activated carbon particulates and the claim-recited “second material” / impregnating/coating carbonisable material reads on Liu’s monomer.   Per claim 55, Liu’s activated carbon particulates and Liu’s monomer are clearly different materials.
	Per claim 56, Liu’s particulate activated carbon is carbonaceous.

	Per claims 61-62, Liu’s furfuryl alcohol is a monomer.
	Per claim 63, the polymerization is effected by a catalyst [0023] at line 3 through [0025].
	Per claim 64, Liu’s carbonaceous material on which the “first particulate material” limitation reads is activated, i.e., activated carbon.
	Per claim 65, even if one were to construe claim 64 in a manner such that the recitation following the word “preferably” is deemed limiting of the claim,2 claim 64 does not require that the activation be effected by chemical means insofar as “chemical and/or physical means” is construed as “chemical means or physical means or both chemical means and physical means.”  Insofar as all conceivable means of activation are either chemical or physical or both chemical and physical in nature,” any activation method is covered by the “chemical and/or physical means.”  Accordingly, Liu’s description of “activated carbon” necessarily meets the “chemical and/or physical means” recitation of claim 64.  In any event, Liu describes activation by physical means at [0018]

    PNG
    media_image2.png
    419
    498
    media_image2.png
    Greyscale

or by chemical means involving a salt, acid, e.g., phosphoric acid, or base [0019]:
	
    PNG
    media_image3.png
    225
    486
    media_image3.png
    Greyscale

Claim 66 is met by Liu’s disclosure of phosphoric acid-based chemical activation.
	Per claim 68, Liu describes treating a liquid with the made product.
not limiting of the claim,3 Claims 69-70 are rejected under 35 U.S.C. § 102(a)(2) as anticipated by USP 3730885 to Makrides.  Mikrades describes passing a contaminated aqueous fluid through a bed of virgin or regenerated activated carbon particles while simultaneously applying an electrical potential across the bed to enhance the adsorption of the contaminants to the activated carbon.  See MIkrades claim 1.  Insofar as the passage of electrical current through the bed is simultaneous with rather than subsequent to the passage of the contaminated liquid through the bed, at the initial stages of the treatment, substantially no contaminants are adsorbed on the carbon at the time electrical current commences.  Claim 70 reads on the resulting product with adsorbed contaminants. 

	Claims 71, 73, 74 are rejected under 35 U.S.C. § 102(a)(2) as anticipated by USP 3730885 to Makrides.  Mikrades describes halting the passage of contaminated liquid across a bed of activated carbon adsorbent, then applying an electrical current across the bed to desorb the contaminants adsorbed to the activated carbon particles and to thereby regenerate the activated carbon particles.  The reference then teaches resuming the flow of the contaminated liquid across the bed.  Accordingly, Mikrades teaches passing electrical current through the bed (during the desorption phase) before contacting the adsorbent with fresh contaminated liquid during the subsequent adsorption phase following regeneration of the adsorbent.


 To the extent that the recitation following the word “preferably” is limiting of the claim,4 Claims 69 and 72 and 70 are rejected under 35 U.S.C. 103 as being obvious over WO/2017/058486 to Dow Global (hereinafter, “Dow Global”) or USP 20180280927 to Liu (hereinafter, “Liu”) in view of USP 3730885 to Makrides and USP 6391185 to Shvarev.
Liu does not describe electrochemical regeneration of adsorbed contaminants on the activated carbon particulates.
Per claim 69, Makrides suggests electrochemical regeneration of exhausted activated carbon adsorbents.  It would have been obvious to have done so with Liu’s adsorbent given the numerous advantages of that approach to regeneration disclosed by Mikrades notwithstanding the shortcomings of the Mikrades approach in limited situations (col 1 lines 62 – 64).
	Per claim 72, as noted above with respect to claim 71, Mikrades describes halting the passage of contaminated liquid across a bed of activated carbon adsorbent, then applying an electrical current across the bed to desorb the contaminants adsorbed to the activated carbon particles and to thereby regenerate the activated carbon particles.  The reference then teaches resuming the flow of the contaminated liquid across the bed.  Accordingly, Mikrades teaches passing electrical current through the bed (during the desorption phase) before contacting the adsorbent with fresh 
It would have been obvious to have to substituted Liu’s activated carbon adsorbent for Mikrades activated carbon adsorbent given the numerous advantages of the Mikrades approach to regeneration disclosed by Mikrades notwithstanding the shortcomings of the Mikrades approach in limited situations (col 1 lines 62 – 64).
The adsorbent of claim 70 is inherently described given the suggestion to carry out the process of claim 69. 

Claims 58, 60 are rejected under 35 U.S.C. 103 as being unpatentable over GB 883 021 to Price in view of USP 9783422 to Muramatsu.
GB 883 021 to Price discloses a method of making an adsorbent material (Price, example VI) comprising mixing equal parts of a first particulate material (2 parts artificial graphite powder) with a second material (1 part carbon black), homogenising the mixture (thorough mixing), incorporating a coating material capable of carbonisation (furfuryl alcohol), drying the mixture and at the same time curing the furfuryl alcohol (resinification at 150 °C) and carbonising the mixture (at 800 °C in a Nz atmosphere).
The difference between the claimed invention and Price is Price does not begin with a mixture of graphite and activated carbon, but rather with a mixture of graphite and carbon black.  Although there are some in the art who deem carbon black to be a form of activated carbon,5 this does not appear to be a widely held or accepted viewpoint 
USP 9783422 to Muramatsu suggests substitution of any one of anthracene, petroleum pitch, coal pitch, petroleum coke, coal coke, or activated carbon (col 8 lines 48, 65-67. for the carbon black described in Price.
Accordingly, the prior art as evidenced by Price and Muramatsu renders the claim 58 invention obvious under §103.

Claim 67 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by GB 883 021 to Price.  See the discussion of Price above.  Furfuryl alcohol is described at page 2 line 33.

Claim 59 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 20200346188 to Terrian or USP 20190060820 to O’Connor.  Terrian describes a shaped porous carbon product made from carbon black and a metal oxide, e.g., alumina, zirconia, or titania [0042], and a carbonisable binder [0044].  Similarly, see O’Connor at claim 1.


Art Cited of Interest
USP 5215690 to Golino describes a method of making an adsorbent material comprising mixing first particulate material with a second material, homogenising the mixture of the first and second materials, incorporating an impregnating or coating material capable of carbonisation, and carbonising the mixture.  Specifically, Golino discloses (Golino, examples; column 5, line 9 - column 6, line 57) a method of making an adsorbent material (Golino, Table 1, composition BA-170) comprising mixing a first particulate material (50 parts Fisher Lampblack #198; a type of carbon black powder) with a second material (10 parts Dow Methocel 4000; a type of methylcellulose powder), homogenising the mixture (admixing the composition), incorporating a coating material capable of carbonisation (38 parts furfuryl alcohol), and carbonising the mixture (Golino, Table IIB: pre-firing composition BA-170 at 250 °C in air, then firing it at 850°C in a CO2 atmosphere). These firing conditions do imply a step of thermally activating the carbon material. The pre-firing step is considered to imply a step of drying the material. The furfuryl alcohol is cured (polymerized) using HCl vapor (Golino, Table Il, composition BA-170). Golino thereby also discloses the adsorbent material itself (composition BA-170). In another embodiment Golino discloses a method of making an adsorbent material (Golino, Table 1, composition BC-170) comprising mixing a first particulate material (100 parts Asbury graphite #4012; a type of graphite powder) with a second material (5 parts Dow Methocel 4000; a type of methylcellulose powder), homogenising the mixture (admixing the composition), incorporating a coating material capable of carbonisation (35 parts furfuryl alcohol), and carbonising the 

USP 4081370 to Schmitt describes a method of making an adsorbent material (Schmitt, example 1) comprising mixing a first particulate material (40 g of carbon black spheres) with a second material (10 g of furfuryl alcohol polymer) which also serves as carbonisable impregnation material, homogenising the mixture (thoroughly mixing), drying the mixture (at 110 °C) and carbonizing the mixture (at 600 °C in a nitrogen atmosphere). The furfuryl alcohol polymer is believed to be cured during carbonisation. Scmitt thereby also implicitly discloses the adsorbent material itself. Furthermore, Schmitt discloses the use of the adsorbent material of in the treatment of a contaminated liquid (Schmitt, example 11A: adsorption of Methylene Blue from an aqueous solution).

USP 20030042205 to Gaudet discloses a method of making an adsorbent material (Gaudet, example 1) comprising mixing a first particulate material (600 g of Vulcan-6; a carbon black powder) with a second material (180 g of Rutgers-Plenco Resin 12868; a phenolic resin) which also serves as carbonisable impregnation material, homogenising the mixture (blending in a mixer), drying the mixture and at the same curing the phenolic resin (at 180 °C overnight) and carbonising the mixture (at 650 °C in a Nz atmosphere). Gaudet thereby also implicitly discloses the adsorbent material 

USP 20030003289 to Py discloses a method of making an adsorbent material (Py, example 1) comprising mixing a first particulate material (expanded natural graphite) with a second material (coal-tar pitch soaked with KOH, the ratio of graphite/ pitch being 6/1) which also serves as carbonisable impregnation material, homogenising the mixture (stirring), drying the mixture (at 80 °C) and carbonising the mixture (at 800 °C in a nitrogen atmosphere). Afterwards, the adsorbent is washed (rinsed with water). It is noted that pitch is not a curable material. Py  thereby also implicitly discloses the adsorbent material itself. 

 Hussain discloses (Hussain, Section 1) an adsorbent material containing a first material intercalated into an unexpanded graphite, thereby forming a graphite intercalated product (GIC). Hussain further discloses (Hussain, Section 2.4) a method of removing contaminants (phenol) from a quantity of contaminated liquid (a phenol solution) comprising passing an electric current through an adsorbent material (a graphite intercalated compound, GIC) in the presence of clean water. This is done to clean the adsorbent, which is considered to be surface treatment that is assumed to enhance the adsorptive capacity of the adsorbent. Subsequently, the adsorbent is contacted with the phenol solution, allowing the adsorbent material to adsorb 


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Liu at [0017}:
        
    PNG
    media_image1.png
    127
    429
    media_image1.png
    Greyscale

        (emphasis added).
        2 See §112(b) rejection, supra.
        3 See §112(b) rejection.
        4 See §112(b) rejection.
        5 See USP 20160380264 to Winter at [0094]:
        
    PNG
    media_image4.png
    113
    414
    media_image4.png
    Greyscale